DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The amendment filed 08/31/2022 has been entered.  Claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (U.S. Pub 2013/0346268) hereinafter Pereira in view of Kogut-O’Connell et al. (U.S. Pub 2009/0313070) hereinafter Kogut and further in view of Pierce et al. (U.S. Pub 2018/0225132) hereinafter Pierce.

Regarding claim 1, Pereira teaches, 
under control of one or more processors (Pereira; fig. 6; processor 602; paragraph 109), 
receiving, from a computing device, an application request, the application request including a user credential for a user of the computing device (Pereira; user device request access to a web page manage by the application serve, further, display applications accessible to authorized employees; paragraphs 35 and 40, further user-specific credentials used by the application server; paragraph 31); 
identifying an attribute of the user based at least in part on the user credential (Pereira; system identification to associate with e-mail address with the applications identified for the particular department, and when the employees log-in to obtain applications, they may provide their e-mail addresses; paragraph 36); 
detecting an operational characteristic of the computing device (Pereira; fig. 1; mobile computing device send an estimated location of the computing device; paragraph 101, further, the mobile computing device 510 may include one or more location-identification mechanisms. A location-identification mechanism may include a collection of hardware and software that provides the operating system and application programs an estimate of the mobile telephone's geographical position; paragraph 88);
obtaining, from a first data store, application source information based at least in part on: (a) the attribute of the user (Pereira; system identification to associate with e-mail address with the applications identified for the particular department, and when the employees log-in to obtain applications, they may provide their e-mail addresses; paragraph 36), (b) the operational characteristic of the computing device (Pereira; fig. 1; mobile computing device send an estimated location of the computing device; paragraph 101, further, the mobile computing device 510 may include one or more location-identification mechanisms. A location-identification mechanism may include a collection of hardware and software that provides the operating system and application programs an estimate of the mobile telephone's geographical position; paragraph 88);
causing display, via the computing device, an interface comprising an application area for presenting a graphical indicator for an application (Pereira; as shown in figure 1, user select a particular mobile application 112 from a plurality applications listed in a pane 114; paragraph 26), wherein a first interaction with the graphical indicator causes the computing device to access an application source identified by the application source information (Pereira; request to received by application server to access online software store of the application where user associated with business entity to interact with particular application when user enter URL (source of application) to access application; paragraph 50)
Pereira does not teach expressly,
receiving, from a computing device, an occupation code 
obtaining, from a first data store (c) the occupation code
determining, based at least in part on the occupation code, applications most frequently used by other users having the same occupation code
However, Kogut teaches,
receiving, from a computing device, an occupation code (Kogut; as shown in figure 2, job code 206 established for the position which the employee has been hired; paragraph 27) 
obtaining, from a first data store (c) the occupation code (Kogut; job code database 122 stores information related to the various job positions such as administrative clerk, mail clerk, lab technician, department manager, etc. would each have a designated job code; paragraph 30)
determining, based at least in part on the occupation code, applications most frequently used by other users having the same occupation code (Kogut; as user with permissions accesses job code record include listing of application available for the particular job code and any other information; paragraph 30)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Kogut’s technique of display job specific applications with management tool to modify authorized user access and select application of Pereira. The motivation for doing so would have been to enable quickly access particular applications and utilizes some form of security system to protect the integrity of the privacy, as well as its proprietary and confidential data.

Pereira and Kogut do not teach expressly,
causing display, via the computing device, an interface comprising an application area for presenting graphical indicators for the determined applications most frequently used
However, Pierce teaches,
causing display, via the computing device, an interface comprising an application area for presenting graphical indicators for the determined applications most frequently used (Pierce; information specified or included in context included based on the historical usage patterns of the device relating to the applications (e.g., which applications are used most frequently, when used, and where used), further, Operating system 170, for example, is capable of providing context 240 indicating which applications the user (e.g., device 100) uses or executes most frequently and/or which applications the user typically uses concurrently with another application that is currently executing; paragraphs 52 and 54)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Pierce’s technique of based on user’s historical pattern display most frequently used application display to modify authorized user access and select application, and display job specific applications with management tool of Pereira and Kogut. The motivation for doing so would have been to efficiently and quickly obtain desired application for quick access to save time and resources to search particular application.

Regarding claim 4, Pereira, Kogut and Pierce teaches all of the claim 1. Pereira further teaches, wherein obtaining, from a first data store, application source information based at least in part on: (a) the attribute of the user (Pereira; system identification to associate with e-mail address with the applications identified for the particular department, and when the employees log-in to obtain applications, they may provide their e-mail addresses; paragraph 36), and (b) the operational characteristic of the computing device (Pereira; fig. 1; mobile computing device send an estimated location of the computing device; paragraph 101, further, the mobile computing device 510 may include one or more location-identification mechanisms. A location-identification mechanism may include a collection of hardware and software that provides the operating system and application programs an estimate of the mobile telephone's geographical position; paragraph 88) comprises: 
detecting an absence of applications associated with a user account for the user on the computing device (Pereira; IT administrator place application to one of the “Private Apps” listing, “Public Apps” listing, or “Filtered Apps” listing within the policy and “Filtered Apps” to effectively “black-list” or prevent mobile application being exposed (display) to Broten Neal as he uses the user device 102 to access (user who attempt to access applications on user device); paragraph 69); -34-
comparing the attribute and the operational characteristic of the computing device to attributes of other users having user accounts associated with the absent application (Pereira; server compare the corporate e-mail address used at the sign-in against credential information each one of the plurality of the business entity where user device linking with the identity of the user and display user-specific applications; paragraphs 52-53, further, mobile computing device send an estimated location of the computing device; paragraph 101, further, the mobile computing device 510 may include one or more location-identification mechanisms. A location-identification mechanism may include a collection of hardware and software that provides the operating system and application programs an estimate of the mobile telephone's geographical position; paragraph 88, further, Broten Neal as he uses the user device 102 to access, prevent to display black list applications; paragraph 69);
determining a first difference between the attribute and the attributes of the other users is less than a threshold difference (Pereira; recommended applications to specific groups of individuals such as job function (role of the employee who perform the job) or business unit (user allow to access application to only based on role therefore other employee not allowed to access particular applications); paragraph 55); 
associating the absent application with the user account for the user (Pereira; when corporate email address matched, first and second list of applications provided to user; paragraph 41, further, Broten Neal as he uses the user device 102 to access, prevent to display black list applications; paragraph 69); and 
providing the application source information for the application (Pereira; request to received by application server to access online software store of the application where user associated with business entity to interact with particular application when user enter URL (source of application) to access application; paragraph 50).

Regarding claim 12, Pereira, Kogut and Pierce teaches all of the claim 1. Pereira further teaches,
wherein the computing device is one of at least one hundred thousand computing devices in data communication with the one or more processors (Pereira; multiple individuals in the organization may act together to establish such access. For example, a businessperson may identify applications to be made available to members of an organization, while an IT person may upload content that is to be provided to such members along with the applications when those members download the applications (multiple individuals access data with their own device and device with processor); paragraph 25).

Regarding claim 13, Pereira, Kogut and Pierce teaches all of the claim 1. Pereira further teaches,
wherein the application is one of at least one hundred applications having source information included in the first data store (Pereira; as shown in figure 1, listing 124 and 126 presented to the employee by the server where application stored and to enter a URL (source information) address that references a web page associated with application marketplace server to access application; paragraph 32 and 50).

Regarding claim 14, Pereira, Kogut and Pierce teaches all of the claim 1. Pereira further teaches,
wherein the application is one of at least one hundred applications having source information included in the first data store (Pereira; enter a URL (source information) address that references a web page associated with application marketplace server to access application; paragraph 32 and 50)

Claim 17 is system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above.  


Claims 2-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (U.S. Pub 2013/0346268) hereinafter Pereira in view of Kogut-O’Connell et al. (U.S. Pub 2009/0313070) hereinafter Kogut and further in view of Pierce et al. (U.S. Pub 2018/0225132) hereinafter Pierce as applied to claim 1 above, and further in view of Momchilov et al. (U.S. Pub 2012/0296959) hereinafter Momchilov.


Regarding claim 2, Pereira, Kogut and Pierce teaches all of the claim 1. Pereira, Kogut and Pierce do not teach expressly,
detecting a status of the application; and 
causing display of a graphical overlay to the graphical indicator, the graphical overlay identifying the status of the application.
However, Momchilov teaches,
detecting a status of the application (Momchilov; application 220 being remotely execute and application communicate certain notification and status of the user through taskbar button by display overlays on the button (application icon as shown in figure 15); paragraph 105); and 
causing display of a graphical overlay to the graphical indicator, the graphical overlay identifying the status of the application (Momchilov; as shown in figure 15, overlay icon 1501 indicate the application being execute to display as status of the application; paragraph 105).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Momchilov’s technique of display overlay icon to indicate status of the application to modify authorized user access and select application, and display job specific applications with management tool, and based on user’s historical pattern display most frequently used application display of Pereira, Kogut and Pierce. The motivation for doing so would have been to efficiently present a notification to supply important status of the application and negate the need for a separate notification.

Regarding claim 3, Pereira, Kogut and Pierce teaches all of the claim 1. Pereira, Kogut and Pierce do not teach expressly,
detecting a status of a device controlled or monitored by the application; and 
causing display of a graphical overlay to the graphical indicator, the graphical overlay identifying the status of the device.
However, Momchilov teaches,
detecting a status of a device controlled or monitored by the application (Momchilov; application 220 being remotely execute and application communicate certain notification and status of the user through taskbar button by display overlays on the button (application icon as shown in figure 15); paragraph 105); and 
causing display of a graphical overlay to the graphical indicator, the graphical overlay identifying the status of the device (Momchilov; as shown in figure 15, overlay icon 1501 indicate the application being execute to display as status of the application; paragraph 105).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Momchilov’s technique of display overlay icon to indicate status of the application to modify authorized user access and select application, and display job specific applications with management tool, and based on user’s historical pattern display most frequently used application display of Pereira, Kogut and Pierce. The motivation for doing so would have been to efficiently present a notification to supply important status of the application and negate the need for a separate notification.

Claims 19-20: they are system claims that corresponding to method claims 2-3. Therefore, they are rejected for the same reason as claims 2-3 above.  



Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (U.S. Pub 2013/0346268) hereinafter Pereira in view of Kogut-O’Connell et al. (U.S. Pub 2009/0313070) hereinafter Kogut and further in view of Pierce et al. (U.S. Pub 2018/0225132) hereinafter Pierce as applied to claim 1 above, and further in view of Fidler et al. (U.S. Pub 2018/0373402) hereinafter Fidler.

Regarding claim 5, Pereira, Kogut and Pierce teaches all of the claim 1. Pereira further teaches,
detecting a placeholder value for a user attribute within the application source information (Pereira; request to received by application server to access online software store of the application where user associated with business entity to interact with particular application when user enter URL (source of application) to access application; paragraph 50).
Pereira, Kogut and Pierce do not teach expressly, 
causing display of a graphical overlay to the graphical indicator, the graphical overlay identifying the status of the device.
However, Fielder teaches,
causing display of a graphical overlay to the graphical indicator, the graphical overlay identifying the status of the device (Fielder; request to determine location of user device and URL change to value depending on a location of the user device, such as fr.website.com or au.website.com (here user device having a different location); paragraph 152). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Fielder’s technique of changing URL based on the user device location to modify authorized user access and select application, and display job specific applications with management tool, and based on user’s historical pattern display most frequently used application display of Pereira, Kogut and Pierce. The motivation for doing so would have been to efficiently provide improved interface to secured access and prevent unauthorized access to data.

Regarding claim 6, Pereira, Kogut, Pierce and Fielder teaches all of the claim 5. Fielder further teaches,
wherein the placeholder value is a uniform resource locator parameter value (Fielder; request to determine location of user device and URL change to value depending on a location of the user device, such as fr.website.com or au.website.com (here user device having a different location); paragraph 152) 

Regarding claim 7, Pereira, Kogut, Pierce and Fielder teaches all of the claim 5. Fielder further teaches,
wherein the placeholder value is a command line option value for an application installed on the computing device (Pereira; user may select action e.g., by voice command, such as “download application X” to download particular applications and installation to the user device; paragraph 57)

Regarding claim 8, Pereira, Kogut and Pierce teaches all of the claim 1. Pereira further teaches, 
detecting a placeholder value for a device attribute within the application source information (Pereira; request to received by application server to access online software store of the application where user associated with business entity to interact with particular application when user enter URL (source of application) to access application; paragraph 50); 
Pereira, Kogut and Pierce do not teach expressly,
replacing the placeholder value with a value of the operational characteristic for the computing device.  
However, Fielder teaches,
replacing the placeholder value with a value of the operational characteristic for the computing device (Fielder; request to determine location of user device and URL change to value depending on a location of the user device, such as fr.website.com or au.website.com (here user device having a different location); paragraph 152). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Fielder’s technique of changing URL based on the user device location to modify authorized user access and select application, and display job specific applications with management tool, and based on user’s historical pattern display most frequently used application display of Pereira, Kogut and Pierce. The motivation for doing so would have been to efficiently provide improved interface to secured access and prevent unauthorized access to data.


Claims 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (U.S. Pub 2013/0346268) hereinafter Pereira in view of Kogut-O’Connell et al. (U.S. Pub 2009/0313070) hereinafter Kogut and further in view of Pierce et al. (U.S. Pub 2018/0225132) hereinafter Pierce as applied to claim 1 above, and further in view of Payne et al. (U.S. Pub 2011/0125862) hereinafter Payne.

Regarding claim 9, Pereira, Kogut and Pierce teaches all of the claim 1.  Pereira, Kogut and Pierce do not teach expressly,
identifying, via a second data store, a set of messages based at least in part on the attribute of the user, each message associated with a headline, content, and a sequence identifier; and 
causing display, via the computing device, an interface comprising a message area for presenting headlines included in the set of message based on sequence -35-identifiers of respective headlines, wherein a second interaction with a headline causes the computing device to access content associated with the headline.
However, Payne teaches,
identifying, via a second data store (Payne the message should be stored in the message database; paragraph 151), a set of messages based at least in part on the attribute of the user, each message associated with a headline, content, and a sequence identifier (Payne; computer users receive real time notifications of information, including but not limited to breaking headlines, sport scores, weather disasters, financial information and even the arrival of new electronic mail; paragraph 82, message fly-in appears on the user interface, flu-in as animation object to alert user as new e-mail message arrived and Fly-ins are small windows displaying animated graphics representing a particular message type, e.g. E-mail, which moves from the bottom right part of the user display screen to the user interface alert panel 50 whenever a new message of that particular type is received. If the user interface alert panel 50 is in a floating state, then the fly-in animation objects flies in from a random edge; paragraph 184); and 
causing display, via the computing device, an interface comprising a message area for presenting headlines included in the set of message based on sequence -35-identifiers of respective headlines, wherein a second interaction with a headline causes the computing device to access content associated with the headline (Payne; when user press static button to launch viewer with message playback on user interface; paragraph 184)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Payne’s technique of broadcast message on user interface to alert arrival of new messages to modify authorized user access and select application, and display job specific applications with management tool, and based on user’s historical pattern display most frequently used application display of Pereira, Kogut and Pierce. The motivation for doing so would have been to have benefit of alerting user in real-time valuable important message.

Regarding claim 10, Pereira, Kogut, Pierce and Payne teaches all of the claim 9. Payne further teaches,
recording a first time corresponding to the causing of display of the interface (Payne; the viewer server 20 provides the means by which other components can initiate the execution of viewers 48 to display messages received from the broadcast network; paragraph 197); 
detecting occurrence of a refresh time based on a comparison of the first time with a current time (Payne; the user interface alert panel 50 also displays “fly-in” graphics and icon buttons to alert the user that a new message has been received; paragraph 163); 
identifying, via the second data store, a revised set of messages based at least in part on the attribute of the user (Payne; computer users receive real time notifications of information, including but not limited to breaking headlines, sport scores, weather disasters, financial information and even the arrival of new electronic mail (real time message arrives such as new e-mail arrival and email arrival with user identification); paragraph 82); 
determining that the revised set of messages is different from the set of messages (Payne; fly-ins alert the user that new data is available for viewing. Fly-ins are small windows displaying animated graphics representing a particular message type, e.g. E-mail, which moves from the bottom right part of the user display screen to the user interface alert panel 50 whenever a new message of that particular type is received; paragraph 184); and 
causing an update to the message area to terminate display of the set of messages and initiate display of the revised set of messages (Payne; whenever a new message of that particular type is received. If the user interface alert panel 50 is in a floating state, then the fly-in animation objects flies in from a random edge; paragraph 184).  


Regarding claim 11, Pereira, Kogut and Pierce teaches all of the claim 1.  Pereira, Kogut and Pierce do not teach expressly,
detecting a status change for the application, wherein the status change indicates a change in the application source information; 
identifying, via the first data store, revised application source information; and 
causing an update to the application area such that the first interaction with the graphical indicator causes the computing device to access an updated application source identified by the revised application source information.
However, Payne teaches,
detecting a status change for the application, wherein the status change indicates a change in the application source information (Payne; message fly-in appears on the user interface, flu-in as animation object to alert user as new e-mail message arrived and Fly-ins are small windows displaying animated graphics representing a particular message type, e.g. E-mail, which moves from the bottom right part of the user display screen to the user interface alert panel 50 whenever a new message of that particular type is received. If the user interface alert panel 50 is in a floating state, then the fly-in animation objects flies in from a random edge (as fly-ins start floating indicate that change in status of the application and new messages arrives); paragraph 184); 
identifying, via the first data store, revised application source information (Payne; as user pressed the static button, playback option is launched new messages in user viewer; paragraph 185); and 
causing an update to the application area such that the first interaction with the graphical indicator causes the computing device to access an updated application source identified by the revised application source information (Payne; whenever a new message of that particular type is received. If the user interface alert panel 50 is in a floating state, then the fly-in animation objects flies in from a random edge; paragraph 184, further, as user pressed the static button, playback option is launched new messages in user viewer; paragraph 185).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Payne’s technique of broadcast message on user interface to alert arrival of new messages to modify authorized user access and select application, and display job specific applications with management tool, and based on user’s historical pattern display most frequently used application display of Pereira, Kogut and Pierce. The motivation for doing so would have been to have benefit of alerting user in real-time valuable important message.


Claim 18 is system claim that corresponding to method claim 9. Therefore, claim is rejected for the same reason as claim 9 above.  



Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (U.S. Pub 2013/0346268) hereinafter Pereira in view of Kogut-O’Connell et al. (U.S. Pub 2009/0313070) hereinafter Kogut and further in view of Pierce et al. (U.S. Pub 2018/0225132) hereinafter Pierce as applied to claim 1 above, and further in view of Ard (U.S. Pat 5,915,106).


Regarding claim 15, Pereira, Kogut and Pierce teaches all of the claim 1. Pereira, Kogut and Pierce do not teach expressly,
wherein the operational characteristic of the computing device comprises a peripheral device attached to the computing device.
However, Ard teaches,
wherein the operational characteristic of the computing device comprises a peripheral device attached to the computing device (Ard;  as shown in figure 3 wherein the scanner connected to computer used to operate the attached scanner; col 4 line 1-5), 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Ard’s technique of attaching scanner to computer to modify authorized user access and select application, and display job specific applications with management tool, and based on user’s historical pattern display most frequently used application display of Pereira, Kogut and Pierce. The motivation for doing so would have been to have benefit of easily and quickly retrieving image data from scanner to reduced cost by digitize the document.



Regarding claim 16, Pereira, Kogut, Pierce and Ard teaches all of the claim 15. Ard further teaches,
transmitting a peripheral request to the computing device (Ard; the disk drive emulating scanner performs a scan in accordance with the saved parameters and transfers image data resulting therefrom to the general purpose computer as if the file were being opened (scanner transmitting the scan image to computer to save); col 6 line 41-48); and 
receiving a message from the computing device including the operational characteristic of the computing device (Ard; computer retrieve the scan data from scanner to saved document in memory; col 6 line 41-59).  

Response to Arguments

In the remarks, page 7, applicant argued that Pereira fail to disclose "determining, based at least in part on the occupation code, applications most frequently used by other users having the same occupation code" as recited and amended independent claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.
Applicant remarks on page 7, that Pereira does not disclose “detecting an absence of applications associated with a user account for the user on the computing device," or the other features of Claim 4.
Examiner respectfully disagrees with Applicant because:
First, Examiner would like to point out that the rejection for claim 4 only based on the Pereira (see rejection above and rejection mailed 05/31/2022).
Second, Pereira disclosed administrator place applications to “Private Apps” listing, “Public Apps” listing, or “Filtered Apps” and only appropriate access level associated account able to view those applications. For example, filtered application to prevent being exposed to account holder Broten Neal (who does not have privilege to view filtered applications on his device) who cannot able to view or download to his device. Therefore, applications absence associated which Broten Neal account.
Therefore, Pereira teaches the claimed limitations as required in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Janssen (US 2003/0163510 A1) teaches administering user access to providing a user-specific list of allowed tasks of application, and interface is used that only displays allowed application programs to a user ([0008], [0038]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARMANAND D PATEL/ Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143